 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment and, ifan understanding is reached, embody suchunderstandingin a signed agreement.The bargainingunit is:All productionand maintenance employees,excluding officeand clericalemployees,guards, professionalemployees,and supervisors as defined inthe Act.All ouremployees are free to become or remain members of the above-namedUnion orany otherlabor organization.We will not discriminatein regard to hireor tenure of employmentor any termor conditionof employmentagainst any em-ployee because of membership in oractivityon behalf of any such labororganization.LLOYD F. RICHARDSON, SR., LLOYD F. RICHARDSON, JR.,ANDWILLIAM L. RICHARDSON,D/B/ARICHARDSONMANUFACTURING COMPANY,Employer.Dated----------------By---------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.T. C. WHEATON COMPANY AND WHEATON GLASS COMPANYandDISTRICTNo. 1, INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL, PETI-TIONER.Cases Nos.4-RC-2249 and4-RC-2250.July 12, 1954Decision,Direction of Election,and OrderUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeWilliam Naimark, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Petitioner seeks to sever separate units of welders and ma-chinists from an existing production and maintenance unit.TheEmployer and the Intervenors, Glass Bottle Blowers Association ofthe United States and Canada, AFL, and its Local No. 219, contendthat (1) craft units are not appropriate in the glass industry' and' The Boardhas held that, with certainexceptionsnot applicableIn this case,the rightof separaterepresentation should not be denied the membersof a craft group merely be-cause theyare employedin an industrywhich Involves integratedproduction processesand in whichthe prevailing pattern ofbargainingis industrialin character.Accordingly,we reject this contention.American Potash & Chemical Corporation,107 NLRB 1418.109 NLRB No. 28. T. C. WHEATON COMPANY159(2) the proposed units constitute only a segment of the employees withlike skills and interests.The Employer manufactures glass containers, scientific glassware,and other glass specialties.Since 1943, under successive bargainingagreements with the Employer, the Intervenors have represented pro-duction and maintenance employees, including welders and machinists,but excluding mold makers, truckdrivers, and warehousemen?-Welders:In Case No. 4-RC-2250, the Petitioner seeks to representa craft unit of 3 out of the 9 welders employed by the Employer. Itwishes to exclude six welders on the ground that they are not as highlyskilled, and do not devote all of their time to welding.The portionof the time, if any, spent by these six employees on duties unrelated towelding has not been established in the record.Whenever these 6employees engage in welding, they use regular welding equipmentand exercise the customary skills and functions of welders in the sameor similar manner as the 3 welders sought to be represented by thePetitioner.All the welders are under the same supervision and re-ceive the same rate of pay.Without deciding whether the welders are craftsmen, we find thatthe three welders in the proposed unit constitute but a segment of alarger group of welders having similar skills and duties.Accord-ingly, we find the proposed unit inappropriate and shall thereforedismiss the petition.3Machinists:In Case No. 4-RC-2249, the Petitioner seeks to severmachinists and their apprentices, excluding maintenance mechanics,from the existing production and maintenance unit.The Intervenorsand the Employer oppose the exclusion of the mechanics on theground that their work and skills are closely related to those of themachinists.The Petitioner is willing to include the mechanics in itsmachinists unit if the Board so directs.The Employer has approximately 48 maintenance machinists whoare, assigned to various shops throughout the plant.Of this group,about 38 including 6 to 7 apprentices, are headquartered in the generalmachine and maintenance shop, and are sent out to other depart-ments to repair machinery or to do preventative maintenance work.There are also eight machinists in the experimental machine shop,a machinist assigned to the mold making department, and anotherto the mold shop.All the machinists, irrespective of location or2 American Flint Glass Workers Union, AFL, currently represents the mold makers,and Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers, AFL, representsthe truckdrivers and warehousemen3E. I. Dupont de Nemoirrs and Companaf (Dana Plant),107 NLRB 1504;JeffersonChemicalCompany, Inc,98 NLRB 805 at 808;Hampton RoadsBroadcastingCorpora-tipn^((^WGH),98 NLRB 1090 at 1093."^'Tte"Petifiolier has.not requested a brogdqC,^Welder unit.Moreover,its showing of in-terest isnot sufficient to justify holding an election in such unit. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDassignment, make and repair machinery, jigs, fixtures, or molds usedin the manufacture of glass receptacles.They are all highly skilledand, in varying degrees, use the customary precision hand and machinetools of the machinists' trade, including lathes, micrometers, andmilling machines.The Employer maintains a formal 4-year ap-prenticeship training program for machinists.We find that themachinists are craftsmen.The Employer also employs about 18 employees classified as"maintenance mechanics" who are stationed in the general machineand maintenance shop, the ampule department, and other areas of theplant.These mechanics, whom the Intervenors and Employer con-tend should be included in the proposed craft unit, frequently workas a team with skilled machinists in dismantling and repairing plant.equipment.However, the record is clear that the mechanics onlyassist the machinists.There is no formal apprenticeship trainingprogram for the mechanics nor are they in the line of progression tothe machinist racing.Their rate of pay is also lower than that ofmachinists.As it is evident that the mechanics are neither machinists, norexercisetrue skills, and are not in the direct line of progression inthe machinist craft,4 we shall exclude them from the machinist votinggroup.As the machinists comprise a true craft group, and as the unionrequesting severanceis onewhich historically and traditionally repre-sents such units, we find that the machinists and their apprenticesmay, if they so desire, constitute a separate unit or they may remaina part of the existing production and maintenance unit 5We shall, therefore, make no determination as to the scope of theappropriate unit, until we have first ascertained the desires of theemployees as expressed in the election herein directed.Accordingly,we shall direct an election in the following group of employees at theEmployer's Millville, New Jersey, plant :All machinists and machinist apprentices, excluding maintenancemechanics,all other employees, guards, and supervisors as defined inthe Act.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to constitute a separate unit, which the Boardfinds, under the circumstances, to be appropriate for purposes ofcollective bargaining, and the Regional Director is instructed toissue acertification of representatives to the Petitioner for such unit.If a majority vote for the Intervenors, they will be taken to have4 American Potash&Chemical Corporation,supra.6Western Electric Company, Incorporated,108 NLRB 396;Marine Iron & Shipbusld-ing Company,108 NLRB 172. SOLAR AIRCRAFT COMPANY161indicated their desire to remain a part of the existing plantwideunit and the Regional Director is instructed to issue a certificationof results of election to that effect.[Text of Direction of Election omitted from publication.][The Board dismissed the petition in Case No. 4-RC-2250.]SOLARAIRCRAFT COMPANYandINTERNATIONALASSOCIATION OFMACHINISTS,DISTRICT LODGE No. 50, PETITIONER.CaseNo.-21-RC-3493.July 10, 11954Decision and OrderUpon a petition.duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Irving Helbling,hearing officer.'The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitionerseeks aunit limited to all of the Employer's qualitycontrol analysts at its San Diego, California, plant.The Petitionerasserts that this group of employees constitutes a residual unit whichhas a strong community of interest with the employees it alreadyrepresents.The Employer contends that the requested unit is in-appropriate for the purposes of collective bargaining because it con-stitutes only a portion of the employees who do the same or relatedtype of technical work.The Petitioner has been the certified bargaining agent for the Em-ployer'sproduction and maintenance employeessince1943.InAugust 1953, the Petitioner was certified as bargaining representativefor the Employer's tool planners, on the basis of a stipulated unit.The tool planners were subsequently covered by the contract between1 At thehearing the petition was amended to show the correct name of the Employer.2 The hearing officer referred to the Board the Employer's motion to dismiss the petition.For the reasonsstatedinfra,this motion is hereby granted.109 NLRB No. 23.